  Case 16-27341         Doc 47     Filed 02/05/19 Entered 02/05/19 09:57:44              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-27341
         SHAKILA M WASHINGTON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/25/2016.

         2) The plan was confirmed on 01/31/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/29/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/11/2018.

         6) Number of months from filing to last payment: 24.

         7) Number of months case was pending: 29.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-27341       Doc 47        Filed 02/05/19 Entered 02/05/19 09:57:44                     Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                $4,952.70
       Less amount refunded to debtor                            $692.28

NET RECEIPTS:                                                                                     $4,260.42


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,668.37
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $194.99
    Other                                                                    $21.76
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $3,885.12

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
AARONS SALES & LEASE OWNERSHI    Unsecured      1,029.00            NA              NA            0.00       0.00
AARONS SALES & LEASE OWNERSHI    Secured           700.00           NA              NA            0.00       0.00
AVIS CAR RENTAL                  Unsecured         100.00           NA              NA            0.00       0.00
BANK OF AMERICA NA               Unsecured         200.00        291.35          291.35           0.00       0.00
BANK OF AMERICA NA               Unsecured            NA         377.82          377.82           0.00       0.00
CARTOWN AUTO SALES               Secured           200.00           NA              NA            0.00       0.00
CHASE                            Unsecured          60.00           NA              NA            0.00       0.00
CHECK N GO                       Unsecured         280.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      5,000.00       2,649.80        2,649.80           0.00       0.00
COMMONWEALTH EDISON              Unsecured         204.00        204.30          204.30           0.00       0.00
GUARANTY BANK                    Unsecured         100.00           NA              NA            0.00       0.00
IL DEPT OF REVENUE               Priority           64.00          0.00            0.00           0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured      2,074.00       2,073.71        2,073.71           0.00       0.00
SANTANDER CONSUMER DBA CHRY      Unsecured     13,499.00       9,174.15        9,174.15           0.00       0.00
SANTANDER CONSUMER DBA CHRY      Secured              NA       7,025.00            0.00           0.00       0.00
SPRINT NEXTEL                    Unsecured      1,401.00       1,401.46        1,401.46           0.00       0.00
T-MOBILE/T-MOBILE USA INC        Unsecured            NA         119.14          119.14           0.00       0.00
T-MOBILE/T-MOBILE USA INC        Unsecured            NA         139.63          139.63           0.00       0.00
T-MOBILE/T-MOBILE USA INC        Unsecured            NA         112.73          112.73           0.00       0.00
T-MOBILE/T-MOBILE USA INC        Unsecured            NA         221.50          221.50           0.00       0.00
UNIVERSITY OF ILLINOIS HOSP      Unsecured      2,000.00            NA              NA            0.00       0.00
US CELLULAR                      Unsecured         528.00        795.37          795.37           0.00       0.00
UW HOSPITAL                      Unsecured           1.00           NA              NA            0.00       0.00
UW MED FOUND/UW HEALTH PHYS      Unsecured      1,502.00       1,545.25        1,545.25           0.00       0.00
WORLD DISCOUNT AUTO              Secured        3,000.00       7,025.15        3,000.00        122.93     252.37
WORLD DISCOUNT AUTO              Unsecured            NA            NA         4,025.15           0.00       0.00
WORLD DISCOUNT AUTO              Secured              NA       7,025.15            0.00           0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-27341         Doc 47      Filed 02/05/19 Entered 02/05/19 09:57:44                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $3,000.00            $122.93           $252.37
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                           $3,000.00            $122.93           $252.37

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $23,131.36                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $3,885.12
         Disbursements to Creditors                               $375.30

TOTAL DISBURSEMENTS :                                                                        $4,260.42


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
